Citation Nr: 1131034	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  08-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk






INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision by the Columbia, South Carolina Regional Office (RO) in which the RO denied service connection for a psychiatric disorder, to include PTSD.  In September 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  

In his February 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the RO.  A hearing was scheduled in February 2009, but the Veteran failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

The Veteran asserts that his current psychiatric symptoms, specifically those related to PTSD, are related to events that occurred in Vietnam during his active duty.  Specifically, the Veteran has claimed the following stressors while on active duty:  he was sent to a duty station aboard the USS Benner, DD 807, as artillery support and was assigned as gun captain and shelled for 30 days; he saw men drown and get injured; he had general anxiety as a member of the crew on a combat ship who could not swim; and during an abandoned ship drill in basic training, his ship almost ship-wrecked.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
75 Fed. Reg. 39843, 39852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).  

Specific to PTSD claims under which the new § 3.304(f)(3) may be applicable, the Veteran's DD-Form 214 would verify service in a location that involves "hostile military or terrorist activity" as evidenced by such awards as an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam Service Medal.  VA TL 10-
05 (July 16, 2010).  

In this case, the Veteran's DD-Form 214 indicates he served on the USS Benner (DD-807) (a destroyer), and that his primary specialty was commissary man.  His military personnel records (Administrative Remarks) reflect that the USS Benner was assigned as a Naval Gunfire Support Destroyer and that the Veteran received Hostile Fire Pay from November 1969 to March 1970.  The Veteran received the National Defense Service Medal, Vietnam Service Medal, and Armed Expeditionary Medal (Korea).  He did not, however, receive any award or declaration indicative of his personal participation in combat, such as the Combat Action Ribbon or Purple Heart Medal.  Hence, corroboration is needed to verify any stressors not related to hostile military or terrorist activity.  In this regard, the Board notes that the Veteran's general feelings of anxiety about not being able to swim are not objectively verifiable.  Anecdotal experiences of this type simply cannot be verified independently.  See Cohen v. Brown, 10 Vet. App. 120, 134 (1997).  

To the extent the Veteran's stressors relate to hostile military activity, the Board notes that his military personnel records do reflect that the USS Benner was involved in combat missions; however, the Veteran was a commissary man and not a general gunman (as claimed).  Hence, any stressors involving witnessing injured and dead soldiers or being aboard the USS Benner during shelling are not consistent with the circumstances of his service.  Any stressors involving the Veteran's experiences as a "gunman" are not consistent with his service and are simply not credible. 

VA outpatient treatment records from January 2007 to September 2007 note that the Veteran has been in the mental health system for the last 20 years and noted diagnoses of general anxiety, chronic PTSD, agoraphobia, social phobia, addictive disorder, alcohol abuse, cocaine abuse, opiate abuse, and remission for alcohol, cannabis, and cocaine use.  The Veteran also was noted to take citalopram hydrobromide for depression and anxiety and lorazepam for severe anxiety.  An April 2007 note reveals that the Veteran was involved in a group therapy program for substance abusers and progress had been made toward his goals of remaining substance free and gaining insight into his addiction through this group participation.  

A June 2007 VA examination report noted that the Veteran was currently receving 50 percent service-connected compensation for PTSD.  The examiner noted that the Veteran presented for an evaluation of his current PTSD and for possible increase in his benefits.  The examinder indicated that the Veteran's file was not available, but that his stressors had been previously documented and would not be discussed.  The examiner diagnosed the Veteran with PTSD and noted that the Veteran was currently experiencing a moderate to at times severe level of impairment in social and occupational functioning.  

In this case, the Board finds that the June 2007 VA examination was inadequate for the purposes of establishing a claim for service connection, and that the Veteran should be afforded another VA psychiatric examination.  Specific to PTSD, the examiner should confirm that the Veteran has a diagnosis of PTSD and, if so, whether his PTSD symptoms are related to his claimed stressor, where he was assigned to gun support on the USS Benner and shelled for 30 days, and are consistent with the places, types, and circumstances of his service.  The examiner should also determine the nature and etiology of any other current psychiatric disorders to include anxiety, memory loss, depression, and substance abuse.  

In addition to the development noted above, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the Columbia VA Medical Center (VAMC) and Rock Hill Community Outpatient Clinic (CBOC) dated from September 2005 to September 2007.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all oustanding records of evaluation and/or treatment for the Veteran's PTSD and other psychological disorders.  The claims file currently includes records from the Columbia VAMC and Rock Hill CBOC dated from September 2005 to September 2007 and a copy of the June 2007 VA psychological examination at the Dorn Veteran's Hospital.  The Board notes that the Veteran was noted to have a 20-year history of treatment at the VA.  Hence, the RO should obtain all records of VA treatment prior to September 2005 and since September 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should schedule the Veteran for a psychiatric examination to be performed by a VA psychiatrist or psychologist.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated psychiatric tests and studies should be accomplished.

The examiner should determine the diagnoses for all psychiatric disorders found.  If a diagnosis of PTSD is deemed appropriate, the psychiatrist or psychologist should specify whether there is a link between current PTSD symptoms and fear of hostile military activity consistent with the nature of the Veteran's assigned duty in the ship's commissary or inability to swim.  A complete rationale for this opinion must be provided.

If any other psychiatric disorder is diagnosed, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the psychiatric disorder is related to service.  A complete rationale for this opinion must be provided.

3.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


